Case 1:21-cr-20011-MGC Document 1 Entered on FLSD Docket 07/24/2020 Page 1 of 11


                              UN ITED STA TES D ISTRIC T C O U RT
                              SOUTHERN DISTRICT O F FLORIDA

                         C A SE N O . 1:20-M I-03237-BECERRA


  UN ITED STA TES O F A M E RICA

  Y.

  DA V ID TY LER H IN ES,

                 D efendant
                                            l

                                  CR IM W A L C O V ER SH E ET

       Did thism atteroriginate from a m atterpending in the CentralRegion ofthe United States
       Attomey'sOx cepriortoAugtst9,2013(Mag.JudgeAliciaValle)?               - Yes y-.No
       Did thism atteroriginate âom a matterpending in the Northern Region ofthe United States
       Attomey'sOffcepriortoAugust8,2014(M ag.JudgeShaniekM aynard)?              Yes X No
       Did thism atter origim te âom a m atterpending in the CentralRegion oftheUnited States
       Attomey'sOx cepriortoOctober3,2019(M ag.JudgeJaredSkauss)?             - Yes & No
                                                    Respectfully submitteda

                                                   A RIAN A FA JA RD O O R SH AN
                                                   U N ITED STAT ES A TTO RN EY

                                                                    M .
                                                   M ICHA EL N .BERG ER
                                                   AssistantUnited StatesAttom ey
                                                   Southem DiskictofFlorida
                                                   C ourtID N o.A 5501557
                                                   99 N ortheast41 Skeet,41 Floor
                                                   M inm i,Florida33132-2111
                                                   Telephone:(305)961-9445
                                                   E-m ail:m ichael.berzerz@ usdoi.eov


                                                   EM ILY SCRU G G S
                                                   TrialA ttorney
                                                   CourtID N o.A 5502310
                                                   DepaM entofJuséce
                                                   1400 N ew York A ve,N W
                                                   W ashington,D C 20530
                                                   Telephone:(202)616-2488
                                                   Em ail:Elllilsr.sclraastdtsdoi.aov
    Case 1:21-cr-20011-MGC Document 1 Entered on FLSD Docket 07/24/2020 Page 2 of 11
e'
 $.
  ()9l(Itcv.08/09) CrilninalConlplailyt
      (..12....     'EEEEE
                         ZEEEEEEEEE           2:EE2.ElE
                                                      qLE.EEEE.E.           ..... .. . .         ..... .                                                                           . ..




                                                                                  NITED STA TES ISTRICT OURT
                                                                                                                                       fbrthe
                                                                                                           Sotltllern D istrictofFlorida

                             United StatesofAfnerica                                                                                     )
                                                                    %?.                                                                  )
                                                                                                                                         )      caseNo.1:20-MJ-03237-BECERRA
                                David TylerHines,                                                                                        )
                                                                                                                                         )
                                                                                                                                         )
                                                       ljtù
                                                          lln
                                                            itlttltltll(b
                                                                        ?

            CRIM INAL COM PLAINT BY TELEPH ONE O R OTH ER RELIABLE ELECTRO NIC M EANS

                  1,the com plainantin thiscase,state thatthe following istrueto thc bestofmy k-nowlcdgeand bclief.
(.
 )tloraboutthedatcts)of                                                              May9,13,$.-
                                                                                               1.k.,.2..
                                                                                                .      0
                                                                                                       .)0
                                                                                                         ...........inthecounty of
                                                                                                           .                                                                   Mj.
                                                                                                                                                                              .. pp'
                                                                                                                                                                                   j.
                                                                                                                                                                                    -M#j#--..-....-.-...inthe
     Spktthqrn                            Districtof                                    Flpri
                                                                                            dq            ,t
                                                                                                           l'
                                                                                                            ledefendantts)violated:
                                                                                                               ..   ..   ,. ,.
                                                                                                                             . . ...



                   Ck-
                     Wc Scction                                                                                          O-t/i
                                                                                                                             tnseDcvs'c?'fh/&pz7
18 U.S.C.j 1014                                                                                False Statementto Lending Instituti
                                                                                                                                 on
18 U.S.C.j 1344                                                                                Bank Fraud
18 U.S.C.j 1957                                                                                Engaging inTransactions in UnlawfulProceeds




             Thiscrim inalconlplailltis based on thesefacts:
SEE AU ACHED AFFIDAVIT.




            - colltinuedol1tlleattachedsheet.
            W
                                                                                                                                                            p
                                                                                                                                                          ...
                                                                                                                                                                                   *
                                                                                                                                                     'J.
                                                                                                                                                      '
                                                                                                                                                     .s             t
                                                                                                                                                     .K
                                                                                                                                                     .
                                                                                                                                                     (                c                         *
                                                                                                                                                                t-tl
                                                                                                                                                                   vll
                                                                                                                                                                     /'
                                                                                                                                                                      polltanls.
                                                                                                                                                                               jtgsta t/

                                                                                                                                                  Upi
                                                                                                                                                    !4d.S
                                                                                                                                                        .t4to .P..
                                                                                                                                                                 g#y#l
                                                                                                                                                                     Jp4=:#qr.Qla.p-.
                                                                                                                                                                          .         Masm#1 ..-.
                                                                                                                                                                 Printed at:
                                                                                                                                                                           )/?it
                                                                                                                                                                               !fz
                                                                                                                                                                                 'afftitle

Attested to by tlle A pplicallti11accordallce lvitllthe requircnlellts ofFed-lt.criln.4.1by telephone.

Date:               7.23.20
                                                                                                                                                                   Judge-
                                                                                                                                                                        .
                                                                                                                                                                        %, tla k?.
                                                                                                                                                                                 e

City ûnd statc:                       -   -              - .- - -         . -   M igm i,F
                                                                                .- - .  -lq(id
                                                                                           - -.
                                                                                              #.                                       -.--,     Hon.pacqpml
                                                                                                                                                           -ip-
                                                                                                                                                              w Becq .,U,s,M.
                                                                                                                                                                            pg.
                                                                                                                                                                              i#-
                                                                                                                                                                                tI
                                                                                                                                                                                 ptv..
                                                                                                                                                                                     -
                                                                                                                                                                                     Jt.
                                                                                                                                                                                       !.
                                                                                                                                                                                        d
                                                                                                                                                                                        .e.                 .-
                                                                                                                                                                 Printeip?/,,,eantititle
Case 1:21-cr-20011-MGC Document 1 Entered on FLSD Docket 07/24/2020 Page 3 of 11



                 AFFIDAVIT IN SVPPORT OF A CRIM INAL COM PLAINT

         1,Bl-yan M aslnela,being firstduly sw orn,state'
                                                        .

                       A G ENT BA C K G RO tJND .AN D IN TR O D U CTIO N

         1.      1am a United States PostalInspectorand have been em ployed by theU nited States

  Postal lnspection Service since Feblamry 2003. As a U .S. Postal lnspector, your affiant is

  responsible forthe investigation ofviolations of U nited States law ,incltlding violations of Title

  18 ofthe United StatesCode. lam cun'ently assigned to the m ailfraud temn in the M iam iDivision

  and m y dtdies include investigating cases related to lnailfraud, w ire fraud,bank fraud,m oney

  laundering,and related financial crilnes. l am authorized to obtain and execute tkderal arrest,

  search,and seizure wan-ants.

         2.      This affidavitism ade in supportofa crim inalcom plaintcharging D AV ID TYLER

  HINES (CCHINES'') with violations of Title l8, United States Code, Sedions 1014 (False
  StatementstoaFinanciallnstitution),1344(Bank Fraud),and 1957(EngaginginTransactionsin
  UnlawfulProceeds).
         3.      This .
                      affidavit is based on m y personal ilw estigation and investigation by others,

  including federaland locallaw enforcem entom cials whom Iknow to be reliable and tnzstw orthy.

  The facts contained herein have been obtained by intenziew ing w itnesses and exam ining

  docum ents obtained in the course of the ilw estigation as w ell as through other m eans.

  at-
    fidavit does not include every factlk
                                        -1zown to m e aboutthis ilw estigation,but ratheronly those

  factssuflicientto establish probable cause.
Case 1:21-cr-20011-MGC Document 1 Entered on FLSD Docket 07/24/2020 Page 4 of 11



   O V ERV IEW O F TH E SC H EM E A N D TH E PA Y C H EC K PR O T ECTIO N PR O G M M

                           Overviob'oftheJkyc/lcc/zProteaionProgram
         4.      TheCoronavirusAid,Relief,and EconomicSecurity(CLCARES'')Actisafederal
  1aw enacted in or around M arch 2020 designed to provide em ergency l-
                                                                       inancialassistance to the

  m illionsofAm ericansw ho aresuftkring the econom ic eftkctscaused by theCO V ID-19pandem ic.

  One source ofreliefprovided by the CARES Actwasthe authorization ofup to $349 billion in

  forgivable loans to slnallbusinesses forjob retention and certain other expenses,through a
  prograln refen-ed to asthe Paycheck Protection Prograln (çTPP''). ln or around April2020,
  Conr essatlthorized over$300 billion in additionalPPP ftlnding.
         5.      In order to obtain a PPP loan, a qualifying business m tlst subm it a PPP loan

  application, w lzich is signed by an autholized representative of the business. R'he PPP loan

  application requires the business (through its autlzorized representative)to acknowledge the
  program l-ules and lnak.e certain am nnative certificationsin orderto be eligible to obtain the PPP

  loan.InthePPP loan application,thesmallbusiness(through itsauthorizedrepresentative)must
  state,amongotherthings,its:(a)averagelnonthlypayrollexpenses'
                                                              ,and(b)numberot-employees.
  These t'igures are used to calculate the am ountof m oney the slnallbusiness is eligible to receive

  underthe PPP. ln addition,businessesapplying fora PPP loan m ustprovide doctlm entation to the

  lending institution showing theirpayrollexpenses;typically,businesses w ould supply docum ents

  showingtheamountofpayrolltaxesrepol-tedtotheIntenAalRevenueSelwiceC:IRS'').
         6.      A PPP loan applieation nzustbe processed by a participating lender. Ifa PPP loan

  application is approved,tlze participating lenderfunds the PPP loan using its ow n m onies,w hich

  are 100f
         ?4)guarantced by Slnalll3usinessytdlnillistration (&:Sl3.
                                                                 ?
                                                                 :
                                                                 t''). Data ti-om the applicatitm,
  ilzehldillg illfbnalation aboutthe borroqver,the totalanlolultoftlle loall,alld the listed lzunlber of
Case 1:21-cr-20011-MGC Document 1 Entered on FLSD Docket 07/24/2020 Page 5 of 11



  em ployees,is transm itted by the lenderto the SBA in the course of processing the loan. hzthe

  ordinary course ofproviding the loan guaranty,neitherthe SBA norany othergovenunentagency

  checked IRS recordsto confinn thatthe applicanthad paid the payrolltaxesrepresented in the PPP

  applications.

         7.       PPP loan proceedsm ustbe used by the businesson cellain pennissible expenses

  payrollcosts,intereston m ortgages,rent,and tltilities. The PPP allow sthe interestand principal

  on the PPP loan to be entirely forgiven ifthe business spends the loan proceeds on these expense

  item s uzithin a desiglmted period oftilne afterreceiving the proceeds and uses a certain am ountof

  the PPP loan proceedson payrollexpenses.

                        BackgroundOfHINES tu1#Overview oftlteScheme
                  'lhe U nited States isinvestigating fraudtllentapplications subm itted in the nam e of

  com paniesoperated by D A VID TY LER HIN ES,to a lenderapproved by the SBA . HIN ES sought

  approxim ately $13.5 million in PPP funds,purportedly for the purpose of paying em ployees.

  Thoseptlrported employeeseitherdidnotexistoreanzed afraction ofwhatHINES claim ed in his

  PPP applications. Collectively,H IN ES falsely claim ed his colnpaniespaid m illions of dollars in

  payroll in tlze ls1-st quarter of 2020. State and bank records,how ever,show litlle to no payroll

  expense during this period.

         9.       '
                  Fhe lender approved three applications and paid $3,984,557.00 in PPP loans.

  Instead offunding payroll,H IN ES spentthe PPP m oney on personalexpenses atdating w ebsites,

  luxuryjewelozandclothingretailers,andM iamiBeachresorts. HINES alsospentPPP ftmdsto
  purchasea2020Latnborghinisportscarfor$318,497.53thatheregisteredjointlyin hisnameand
  the nmne ofhis com pany.
Case 1:21-cr-20011-MGC Document 1 Entered on FLSD Docket 07/24/2020 Page 6 of 11



                 H IN ES vvasa residentofsliam i,Florida atalltim esrelevantto the eventsdescribed

  herein. H IN ES lists hilnself as authorized represelztative and either lnanager or presidentoffour

  com paniesthatapplied for PPP loans.

                 The     w ebsite    for    the    Florida     State    Division     of    Corporations

  (hdps'
       .,
        '/dos.lnyforida.com/stlnbiz/)liststhefollowinginfonnationforeachofthefourcompanies

  (collectively,theCCHINES Companies'l:
   Entity Nam e                                        PrincipalAddress            Status asofthis
                                                                                   Filin
   Unified Relocation Solutions.LLC ($CURS''I 150SE 2ndAve                         Active-
   ElN XX-XXXXXXX                                      M iam i,FL 33131            Reinstatem entfiled
                                                                                   l1/16/19
   PromasterM overs,lnc.Cpromaster'')                  4000HollywoodBlvd Inactive
   E1N XX-XXXXXXX                                      Suite 555-5
                                                       Hollyavood,FL 33021

   Cash in HoldingsLLC (û6CIH'')                       8150SW 72ndAve              Active-
   ElN XX-XXXXXXX                                      Stlite 1822                 Reinstatelnentt'
                                                                                                  iled
                                                       M ialni,FL 33143            3/4/20
   W e-pack M ovilzgLLC (çCW PM '')                    2054VistaParkway            Active-
   E1N XX-XXXXXXX                         Suite 400                                Reinstatem entfiled
   N am e changed to JB H unt M overs LLC W estPalm Beach,FL                       3/4/20
   effective 9/3/2019

  HINES islisted astheregistered agentforeach com pany.

          l2.     The undersigned conducted an Intem et search for these businesses and fotm d no

  record of any operating w ebsites.1

                                           Tlte Lending # /Izl#

          13.     Bank A isafinancialinstitutionfederally insured bythe FederalDepositInsurance

  Col-
     poration (ççFD1C''). Bank A isbasedin Charlotte,North Carolinawith branchesthroughout


  1       Theonlyrecorded activity ofabusinessonlinecomestiom reviewsontheBetterBusinessBureau website
          forPromasterand I.VPNI.80th businessesareF-rated buginessesonthesite.Based oncustoluercomments,
          itappearsthatPronlasterand TRTPNIactedasbrokersformovàv sen'ices, Virtuallyallofthereviewsinclude
          complaintsrelatingto bait-and-switch practicesand otherdeceitfulactivities.
Case 1:21-cr-20011-MGC Document 1 Entered on FLSD Docket 07/24/2020 Page 7 of 11



  the United States. Bank A participated in the SB A 'S PPP as a lenderand,assuch,w as authorized

  to lend fundsto eligible bol-row erstm derthetenus ofthe PPP.

                       ### Loan Applications Subm itted ây H IN ES to B ank ,4

          14.      The govenm zent has obtained and I have review ed a copy of seven PPP loan

  applicationsthatw ere subm itted by H IN ES to Bank A . Bank A funded three ofthe seven loans:

   Loan   Entity        Application   N um berof A m ountSought/claim ed   A mount         D ate
   #      Name          StartDate     Emqloyees AverageMonthlyPayroll Disbursed            Deposited
                                      Clalmed
   (IA'' URS            4/18/20       8          $10,380.00                $10,380.00      5/11/20
   //7631                                        $40,0O0/'
                                                         m onth
   idB'' CH'
           l            5/9.
                           /20        49          $794,835.00              $794,835.00     5/13/20
   #6l06                                          $317,934.25/m0nth

   ù%C'' Prolnaster 5/9/20            13          $3,179,342.00            $3,l79,342.00 5/26/20
   #6065                                          $1,271,736.99/m0n1
   d(D'' LFRS d/b/a 5/10/20           9           $6,358,684.00            Closedby
   #t)803 BT M                                    $2,543,473,60/n10n1      BOA
   itE'' Promaster 5/23/20            170         S1,800,000               Closedby
   #2Olt)                                         $720,t)00/month          BOA

   .$F'' CIH            5/26/20       49          $787,500.00              Closedby
   #6437                                          $315,000/month           BOA
   UG'' C'H.l           5/27/20       49          $612,000.00              Closedby
   //1l32                                         S244,800/month           BOA

                                      Total       $13,542,741.00           * ,984,557.00


                   O n each loan application,H IN ES identitied him self asthe m anagerand authorized

  l-epresentative ofthe applicanttnusiness. According to Bank A ,H IN ES signed and subm itted his

  applications electronically through his online Bank A accotmts. H IN ES also subm itted pum orted

  copiesofIntenzalRevenueSenzice(ççIRS'')taxfonnsin supportofhisapplications.
          16.      The proceedsforthese accotlntsw ere to be disbursed in the fbllow ing fourBank'z'
                                                                                                   :
                                                                                                   t

  accotlntsthatI'
                IINES opelled in N'
                                  Iianzi,Florida betweell2016and2018(collectively,the::I-
                                                                                        IINES
  ConlpalliesAccotlnts-'l:(l)checki
                                  'ng accoulltx7423 (in thel'
                                                            lanze ofURSI,(2)savingsaccotmt
Case 1:21-cr-20011-MGC Document 1 Entered on FLSD Docket 07/24/2020 Page 8 of 11



  x0857 (in thenalneofURS),(3)checking accountx6470 (in thename ofPromaster),and (4)
  cheeking accotmtx6016 (in thenameofCIH).HINES wasthesole signeron theCIH andthe
  U RS clzecking accounts,and one of only tw o authorized sir ers on the Prolnaster checking and

  LJRS savings accounts. 1have reviewed accotmtopening records and bank statem ents forthese

  accountsfrom JanuarythroughJune2020.Bank A verifiedtheidentityofHINESwhen heopened

  the Prom asterand C1H accounts by recording thenulnberofhisFlorida driver'slicense. The sam e

  license num berand nam e are associated w ith the registration ofthe Lam borghinispol-tscar.

                              FalseStatem ents tuz### Applications

         17.    HIN ES lnade a nunzberoffalse represelztations on his PPP loan applications.

         18.    First,H INES m ade false representations regarding the num ber of enzployees and

  m onthly payroll. HIN ES claim ed in the applications to have atleast 70 em ployees and m onthly

  payrollofapproximately $4 million attheHINES Com panies.

         19.     A review ofthe H FN ES Com paniesA ecounts from January tlzrough Aprilof2020

  shows monthly intlows and outtlows averaging around $200,000- farlessthan the m illions of

  dollars in payrollthatH IN ES soughtin the PPP applications.

         20.     From January through April2020,the blm k records show paym ents to atm ost a

  dozen dilTerent individuals from HIN ES Com panies'accounts. Paym ents identified as work or

  pap related w eretypically m ade by electronic m oney transferselwices Zelle orV enm o and in no

  case amotlnted to m ore than $3,000 (e.g.,Zelle transferto CtGerard hvorkf'for $704.81,
                                                                                        .Zelle
  transferto iilordan W ork''for$1,531.64'
                                         ,Check for$1,698,m emo line:k:pay throtlgh 2/161').
         21.     '
                 lX e Florida D epartm entofR evenue requires em ployersto reportrecords ofw ages

  paid to elnployees by Florida col-porations as partof '
                                                        the paynlent 0f reelnploynzent tax. The




                                                  6
Case 1:21-cr-20011-MGC Document 1 Entered on FLSD Docket 07/24/2020 Page 9 of 11



  FloridaDepartlnentofRevenue had no record ofwage infonnation paid to em ployeesofHINES

  Colnpaniesfroln thet'
                      irstquarterof2015through the firstquarterof2020.

     ### ProceedsSpenton falzxlzry,and PersonalItem s,fac/lztfïzlg Lam borghiniSportscar

           22.    M oreover,H IN ES m ade a num beroffalse statem entsrelating to the use ofthe PPP

  funds in hisloan applications. Forexam ple,HIN ES electronically certified that:

           A 11SBA loan proceedsw illbe used only forbusiness-related pul-poses asspecitied
           in the loan application and consistent with the Paycheck Protection Program
           lkule....

           The funds w illbe used to retain w orkers and m aintain payroll or lnake m ortgage
           paym ents,lease paym ents,and utility paym ents',as specitied underthe Paycheck
           Protection Prol aln Rule;1 tmderstand that if the funds are know ingly used for
           unauthorizedpurposes,thefederalgovernm entm ay hold me legally liable,such as
           forcharges offraud....

  These statem ents w ere know ingly false wllen m ade because,as ftlrtlzer detailed below ,H IN ES

  neverhad the payrollobligationsthatheclaim ed to have,and HINES im m ediately diverted loan

  proceedsforunauthorized uses.

           23.    On A
                     'lay 11, 2020 and M ay 13, 2020, Bank A deposited $10,380.00 and

  $794,835.00 in PPP funds in the respective LJRS and C1H checking accounts. Prior to those

  deposits,therespectivebalancesinthose accountswere $.30 and -$31,369.17. Between M ay 11

  alld M ay 14,$408,100.00 in PPP m oney wastransfen'
                                                    edfrom those accountsto the URS savings

  accotlnt.Therewereno otherdepositsinto thataccountbetween M ay 1andM ay 14,2020,which

  openedthem onth with abalance of$8,693.08.On M ay 18,2020,awirefor$318,497.53wassent

  ti-
    om LJRS savings accountto ::C:U'D ealership''w ith the follow ing note:çt am borghiniH uracan

  EV0 ''

                  Records froln ttcal-lAealership''shoAv H IN ES,identifsed by llis lk
                                                                                     -lorida driver-s

  license, purchased         a    Lalnbor ini sportscar        (vehicle    identification     nunlber
Case 1:21-cr-20011-MGC Document 1 Entered on FLSD Docket 07/24/2020 Page 10 of 11



  ZHW LJF4ZF3LLA13255)for$318,497.53on May 18 in North M iamiBeach,Florida. Florida
  departlnentofmotorvehiclesrecordsshow theLamborghinisportscarisregisteredjointlyinthe
  nam e ofH IN ES and U nified Relocation Solutions LLC,a self-described lnoving com pany.

         25.     The largest paynzents drawn on these accotmts in M ay and Jtme are listed below .

  Theredoesnotappearto be any tnusinesspurposeform ost,ifnotall,ofthese expenses.

                 D ate         Payee                              A m ount
                 5/13/20       ltklom''                           $15>000.00
                 5/14/20       HINES cash                         $9,500.00
                 5/27/20       ççNlom''                           $15 000.00
                 5/27/20       Saks Fifth Ave                     $4,622.40
                 6,
                  /3/20        SubjectB                           $15,000.00
                 6/5/20        Fontainebleau M iami               $4,089.00
                 6/8/20        H INES cash                        $9,500.00
                 6/8/20        SubjectA                           $10,000.00
                 6/9/20        SubjectC                           $15,000.00
                 6/10/20       The SetaiHotelM iam iBeach         $7,264.97
                 6/'10/20      SubjectC                           $6,200.00
                 6/15/20       SubjectD                           $5,000.00
                 6/15,/20      Grat'
                                   rDiam onds                     $8,530.00
                 6,/22720      TheM iam iBeach E                  $5,988.02
          26.    M any ofthe sm allerpaym entslnade from the H IN ES Com paniesA ccounts in M ay

   and June wereforrideshare and food delivery services. HIN ES him selfdoesnothave any personal

   accotmts atBank A but appearsto usethe H IN ES Com panies Accotmts forpersonalpurposes.

                 Balzk A closed the H IN ES Com panies A ccounts on June 24,2020. 'Ihe account

   balancestetaled $3,463,162.68andtherehavebeen norepaym entson the loans.

                                             C onclusion

          28.    Based on m y training and experience,and the infonnation provided in thisatx davit,

   ll'espectfully subm itthatthere isprobable cause to believe that:

                 On 01-abotlt N,
                               faJ,
                                  '9, 2020,in the Southem D istrict01: -Florida and elsewhere,the
                 defendant,D A V ID 7-.IIINES.did km oAvingly lnake a false statenzentand reportfor
                 the ptu-
                        pose ofinfluencing the aetion 017a tinancial instittltion w hose deposits are
                 insured by the Federal Deposit lnsurance Corporation in connection w ith a loan
Case 1:21-cr-20011-MGC Document 1 Entered on FLSD Docket 07/24/2020 Page 11 of 11



               application,in thatthe defendantfalsely represented on his application fora PPP
               loan to Bank A thathe had averagemonthly gayrollforhiscompanj Cash in
               Holdings LLC ofapproximately $245,135,in vlolation ofTitle l8,Unlted States
               Code,Section 1014.

               On oraboutM ay 13,2020,in the Southern DistrictofFlorida and tlsewhere,the
               defendant,D AV ID T.HIN ES,did know ingly,and w ith intentto defraud,execute,
               and attem pttoexecute,and causetheexecutionof,aschem eand artificetodefraud
               a financialinstitution,which scheme and artifice employed a m aterialfalsehood,
               and did knowingly,and with intentto defraud,execute,and attemptto execute,and
               causetheexecutionofaschemeandartificetomoneysand fundsownedby,and
               under the custody and controlof a financialinstitutlon,by means offalse and
               fraudulentgretenses,representations,andpromisesrelatingtoamaterialfact,that
               is,by causlng Bank A to deposit$794,835.00 into an accountcontrolled by the
               defendant,in violation ofTitle 18,United StatesCode,Section 1344.

        *      On oraboutM ay 18,2020,in the Southern DistrictofFlorida,and elsewhere,the
               defendant,DAVID T.HINES,did knowingly engage and attemptto engage in a
               monetary transaction affecting interstateand foreigncom m erceincriminalderived
               property ofa value greaterthan $10,000,which the defendantknew was derived
               from a specified unlawfulactivity,to wit:tht purchmse of a 2020 Lamborghini
               sportscarin tht amountof$318,497.53,which fundsrepresented tht proceedsof
               fundsobtainedthrough W ireFraud and BankFraud,in violationofTitle 18,United
               StatesCode,Section 1957.
  FURTHER YOUR AFFIANT SA YETH NAUGHT.

                                                                           >


                                                  Bryantm smela
                                                  Unlted StatesPostallnspector


  Attested to by theApplicantin accordancewith the requirementsof
  Fed.R.Crim .P,4.1by 'relephone this 23 day ofJtlly 2020.




  HONORABLE J 'QUELINE BECERRA
  UNITED STAT M AGISTRATE JUDGE
  SOU TH ERN DISTRICT O F FLO RID A




                                              9
